Citation Nr: 1529518	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to January 1979, August 1991 to February 1992, February 2003 to October 2003, and June 2004 to August 2005. These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Board hearing in this matter was held at the RO in November 2014. A transcript of this hearing is of record in the Virtual VA System.

This matter was previously before the Board in January 2015, at which time the Board granted the Veteran's application to reopen the claim of service connection for sleep apnea and remanded it for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS). Additionally, the Virtual VA electronic claims file contains the November 2014 hearing transcript and other duplicative records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The AOJ obtained a medical opinion to determine the etiology of the Veteran's obstructive sleep apnea in April 2015.  The examiner opined that it was less likely than not that the claimed obstructive sleep apnea was caused by or incurred in military service because the Veteran's service treatment records were silent for obstructive sleep apnea and he was first diagnosed with obstructive sleep apnea four years after discharge from service.  The examiner also opined that his sleep apnea was not secondary to his service-connected PTSD as there is no causal link between PTSD and sleep apnea.

The Board finds that these opinions are inadequate.  Specifically, the examiner did not consider the Veteran's lay statements regarding his sleep symptoms, including sleep disturbance during and since service.  Additionally, the examiner did not provide an opinion regarding aggravation - a statement as to causation does not address aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Therefore, a remand is required to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner that provided the April 2015 VA opinion or, if unavailable, to another qualified examiner, for the purposes of obtaining a medical opinion as to the etiology of the Veteran's obstructive sleep apnea.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current obstructive sleep apnea manifested in service or is otherwise causally or etiologically related to his military service.  The examiner must address the lay allegations of sleep disturbance during and after service.

Second, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that there is a sleep disorder, other than sleep apnea, that is separate and distinct from the service-connected PTSD.

Third, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that each of the Veteran's diagnosed sleep disorders, including sleep apnea, are caused or aggravated by his service-connected PTSD.  The examiner must address the lay statements regarding inservice sleep disturbance and sleep difficulty since that time.  The examiner must also address the findings of sleep disturbance, due to the PTSD in the Veteran's treatment records.  

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall, supra.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




